ON PETITION FOR REHEARING
PER CURIAM:
In cases Nos. 9080 and 9082, we held that the District Court’s remand of criminal cases which had been removed to it from the state court was not reviewable under the provisions of 28 U.S.C.A. § 1447(d). We did not consider the effect of § 901 of the Civil Rights Act of 1964 authorizing appellate review of remand orders in civil rights cases. The Civil Rights Act of 1964 had not been enacted when the majority opinion was circulated, but it was enacted prior to the entry of judgment and the announcement and publication of the opinions.
A petition for rehearing has suggested that, under the general principle that an appellate court should govern itself by changes in the law occurring after entry of the judgment under review, the disposition of the appeals in Nos. 9080 and 9082 should have been controlled by the newly enacted § 901 of the Civil Rights Act of 1964. The suggestion requires our further consideration and the petition for rehearing will be granted in Nos. 9080 and 9082.
The appellees will be asked to file a brief on the merits in those, two eases, with leave, if they wish, to discuss the applicability of § 901 of the Civil Rights Act of 1964 under the circumstances of this case, while the appellants shall have leave to supplement the briefs and petitions previously filed by them in these two cases to the extent they deem appropriate.
The petition for rehearing insofar as it is addressed to the other cases determined by this Court’s judgment will be denied.
Petition granted in cases Nos. 9080 and 9082;
Petition denied in cases Nos. 9081, 9083, 9084, 9149, 9150 and 9212.
HAYNSWORTH, BOREMAN and BRYAN, Circuit Judges, concur.
SOBELOFF, Chief Judge, and J. SPENCER BELL, Circuit Judge.
We concur in the order for rehearing in Nos. 9080 and 9082, and as to the other cases we adhere to the views previously expressed in our dissent.